Citation Nr: 1717501	
Decision Date: 05/19/17    Archive Date: 06/05/17

DOCKET NO.  13-17 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include depressive disorder, secondary to service connected disorders.


REPRESENTATION

Veteran represented by:	John R. Worman, Attorney at law


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel



INTRODUCTION

The Veteran served on active duty from August 1973 to August 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated February 2012 and January 2013 of the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana.

In a May 2016 decision, the Board reopened and remanded the claim of entitlement to service connection for an acquired psychiatric disorder for further evidentiary development.  The issue of entitlement to a TDIU was also remanded.  A review of the record reflects substantial compliance with the Board's Remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The VA Appeals Management Center (AMC) continued the previous denials in a June 2016 supplemental statement of the case (SSOC).  The Veteran's VA claims file has been returned to the Board for further appellate proceedings.


FINDINGS OF FACT

1.  The evidence is at least evenly balanced as to whether the Veteran's service-connected disabilities render him unable to secure or follow substantially gainful employment.

2.  The evidence is at least evenly balanced as to whether the Veteran's diagnosed acquired psychiatric disorder is proximately due to or the result of his service-connected disabilities.


CONCLUSIONS OF LAW

1.  With reasonable doubt resolved in favor of the Veteran, the criteria for a TDIU are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 3.102, 3.340, 3.341, 4.3, 4.15, 4.16 (2016).
2.  With reasonable doubt resolved in favor of the Veteran, the Veteran's current psychiatric disorder is proximately due to his service-connected disorders.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and to Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

The Board has considered the legislation regarding VA's duty to notify and to assist claimants and finds that, given the favorable action taken herein, no further discussion of these VCAA requirements is required as to the issues of entitlement to service connection for an acquired psychiatric disorder and entitlement to a TDIU.  Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49, 747 (1992).

II. TDIU

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation. 38 C.F.R. § 3.340. If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age. 38 C.F.R. § 3.341(a). In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability and to the effects of combinations of disability.  38 C.F.R. § 4.15.
If the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that the Veteran has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher. The existence or degree of non-service connected disabilities will be disregarded if the above-stated percentage requirements are met and the evaluator determines that the Veteran's service-connected disabilities render him incapable of substantial gainful employment. 38 C.F.R. § 4.16(a).

The central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

In this matter, the Veteran filed a claim of entitlement to a TDIU in November 2011.  He is service-connected for extremely unfavorable ankylosis of the left wrist with surgical scar, evaluated at 60 percent disabling; thoracolumbar spine degenerative disc disease (DDD) at 20 percent; lumbar radiculopathy of the left lower extremity at 10 percent; lumbar radiculopathy of the right lower extremity at 10 percent; hiatal hernia at 10 percent; and residuals of right ankle injury at zero percent.  As such, his combined rating is 80 percent during the appeal period.  He therefore meets the schedular criteria.  In addition, the Board notes that the Veteran is in receipt of special monthly compensation based upon loss of use of his left hand due to his service-connected unfavorable ankylosis of the left wrist.

The evidence of record shows that the Veteran has a high school education, and previously worked as a truck courier.  See, e.g., the VA examination reports dated June 2008 and October 2013.  He last worked in March 2008, and has not been employed since that time.  See, e.g., the VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability) dated November 2011.

As described above, the Veteran has asserted that he cannot work due to his service-connected disabilities.  See, e.g., the VA Form 21-8940 dated November 2011.  To this end, the Veteran was afforded a VA examination in December 2011.  The examiner determined that the Veteran's service-connected disabilities, including his thoracolumbar spine disability, radiculopathy of the bilateral lower extremities, and left wrist disability, impact his ability to work but do not render him unemployable.  The examiner explained, "[c]onsidering all of the Veteran's service-connected medical conditions, he may not be able to work his traditional security jobs, however it is this examiner's medical opinion that he is able to perform the sedentary and/or non-sedentary tasks associated with employment."  The examiner explained that his reasoning was based on the Veteran's ability to sit fairly comfortably during the VA examination, as well as his ability to drive a motor vehicle.  The examiner further stated that the Veteran was employable because "[h]e was able to communicate, remember, follow instructions, use judgment, show insight, concentrate, interact, and would be able to communicate with coworkers and/or customers."

The Veteran was afforded a VA examination of his left wrist, as well as thoracolumbar spine and lower extremity radiculopathy disabilities in April 2013.  After interview and physical examination of the Veteran, the April 2013 VA examiner stated that the Veteran is motivated to perform a sedentary job "as long as he can self-pace his activities and avoid prolonged sitting or standing longer than 10 to 15 minutes, which aggravates his back pain."

In a July 2014 VA examination report, the examiner opined that the Veteran "would likely be restricted to handling no more than 15 to 20 pounds when pushing, pulling, lifting, [and] carrying."  The examiner continued, "[t]here is no objective evidence to suggest any impact on ability to sit, drive, communicate, follow instructions, remember, concentrate, interact with coworkers and clients, and other sedentary social/occupational activities."

In support of his TDIU claim, the Veteran submitted an August 2016 medical opinion, in which Dr. H.S. noted the Veteran's ongoing pain and significant limitations as a result of his service-connected unfavorable anklyosis of the left wrist, thoracolumbar spine DDD, bilateral lower extremity lumbar radiculopathy, residuals of right ankle injury, and hiatal hernia.  Dr. H.S. detailed the Veteran's report of pain and stiffness, with several flare-up episodes each day.  He stated that, due to prescribed pain medications, he is able to "just barely function" at all.  Dr. H.S. also noted the lack of function in the Veteran's left hand.  As a result of his thoracolumbar spine disability with radiculopathy, the Veteran cannot tolerate walking even for short distances, cannot stand for more than 10 to 15 minutes, and cannot perform even simple errands such as light grocery shopping.  Dr. H.S. explained that the Veteran avoids activities requiring exertion because he reports becoming entirely incapacitated for the following day or two.  Dr. H.S. observed that the Veteran is prescribed gabapentin, morphine, and oxycodone for pain associated with his service-connected disabilities.  The Veteran experiences broken sleep due to his chronic pain, which "hinders his ability to rest properly, resulting in increased constant fatigability and lethargy."  He no longer drives due to these concerns.  Dr. H.S. explained "extensive research shows a defined correlation between opioid medications and increased drowsiness;" decreased in focus and concentration are also common reported side effects.  To this end, the Veteran reports "a significant lack of concentration from the pain and medication side effects, stating he easily gets distracted and has difficulty returning to the task at hand."  Dr. H.S. concluded, that the Veteran's "service-connected impairments of his left wrist, lumbar radiculopathy of bilateral lower extremities, thoracolumbar DDD, hiatal hernia with reflux and history of small bowel adhesions, and residuals of right ankle injury render him permanently and totally disabled.  [The Veteran] is precluded from work at any capacity due to his service-connected impairments."

Also of record, is a February 2016 private vocational assessment in which vocational consultant, Ms. S.B., reviewed the Veteran's medical history and provided an opinion concerning his employability.  Ms. S.B. noted that the April 2013 examiner's report that the Veteran's back and wrist conditions do not impact his ability to work; however, "the functional limitations placed upon the Veteran including self-paced work activities and alteration of position every 15-20 minutes are significant enough to eliminate even sedentary work activities."  Moreover, Ms. S.B. stated that the Veteran has a documented history of chronic pain which, in turn, impacts occupational functioning.  She concluded, "[t]he Veteran is totally and permanently precluded from performing work at a substantial gainful level due to the severity of his" service-connected disabilities.

The above evidence reflects that the Veteran's service-connected disabilities have a significant impact on his ability to work.  Although some health care professionals have opined that the Veteran's disabilities do not render him unemployable, others have reached the opposite conclusion.  Moreover, the "applicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner."  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  In addition, whether a veteran could perform the physical and mental acts required by employment at a given time is an issue about which a lay person may provide competent evidence.  Id. at 1354.

Given the significant effects of the Veteran's physical abilities and his limited education and employment history, as indicated by the lay and medical evidence, the evidence is at least evenly balanced as to whether his service-connected disabilities render him unable to secure and follow substantially gainful employment.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to a TDIU is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

III. Service connection

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247 (1999); Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (whether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board); Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not given to each piece of evidence contained in the record.  Every item of evidence does not have the same probative value.

Service connection may be granted for a disability that is proximately due to, the result of, or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) (2016); Harder v. Brown, 5 Vet. App. 183 (1993).  Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition is also service-connected.  38 C.F.R. § 3.310(a) (2016); Allen v. Brown, 7 Vet. App. 439 (1995).

In this matter, the Veteran contends that he developed an acquired psychiatric disorder as a result of his military service.  In the alternative, he asserts that he has a psychiatric disorder that was proximately caused or aggravated by his service-connected disabilities.  See, e.g., the written argument of the Veteran's attorney dated August 2016.  For the reasons set forth below, the Board finds that the evidence is at least in equipoise as to whether the Veteran's diagnosed psychiatric disorder was incurred as secondary to his service-connected disabilities.

As detailed above, the Veteran served on active duty from August 1973 to August 1993.  Service treatment records (STRs) dated in June 1982 note that since the Veteran's enlistment he has had two Captain's Masts, one for disrespect to a petty officer in 1973 and the other for missing ships' movement in 1976.  A diagnosis of ineffective personality traits was indicated.  STRs dated October 1989 noted the Veteran's report of difficulty sleeping for two weeks.  It was indicated that the Veteran had been under stress for four months because he was going through a divorce.  A diagnosis of depression/adult situational reaction was reported.  The Veteran's July 1993 retirement examination did not document any continuing psychological complaints or diagnoses.

The Veteran originally asserted a claim of entitlement to service connection for depression in December 1993.  He was afforded a VA examination in January 1994 at which time it was noted that he did suffer form an adjustment disorder with mixed emotional features at the time of his divorce, which appears to be in remission.  The examiner opined, "I find no other evidence of significant psychiatric disease or disorder."

The Veteran submitted an October 2013 private psychological evaluation in support of his claim to reopen the matter of entitlement to service connection for a psychiatric disability.  In the evaluation, Dr. H.G., diagnosed the Veteran with depressive disorder, not otherwise specified (NOS).  She noted that the Veteran sustained chronic painful injuries as a result of his military service, which manifest as depression.  She opined, "the physical injuries (i.e., left wrist pain, chronic back pain hernia, [and] degenerative disc disease (DDD)) and illnesses have caused the depression."  She explained,

There is a body of literature detailing the connection between medical issues, specifically pain, like the pain [the Veteran] struggles with and psychiatric disorder, similar to his complaints.  In fact, there is a causal relationship, between medical and psychiatric difficulty.  Moreover, individuals with these conditions and depressive debilitation become disabled due to the holistic effect of medical and psychiatric disturbance just like the service-connected physical injuries and secondary depression endured by [the Veteran], renders him incapacitated.  Veteran struggles with chronic left wrist pain, lumbar radiculopathy, and DDD, it is the belief of this examiner, based on the extensive mental status examination interview that [the Veteran's] service-connected injuries and illnesses . . . are more likely than not aggravating his depression.

The Veteran was afforded a VA examination in February 2014 at which time the examiner confirmed a diagnosis of unspecified depressive disorder.  The examiner stated that this condition is "new and 'less likely than not' related to any in-service condition is considered best fit for a very mild, subsyndronal profile; it is considered new and 'less likely than not' related to any in-service conditions."  The examiner explained, "[t]here could be many possible reasons for this condition including being out of work, frustrated with income, frustrated with having multiple family members in home needing additional income, frustration with medical health."  The examiner stated that the Veteran's prior psychological diagnoses have clear stressors and "brief course generally associated with adjustment disorders.  This is a temporary condition; an individual can have several 'adjustment disorders' for various reasons over the course of a lifetime with each onset independent of prior adjustment concerns."  However, the examiner noted that the Veteran's current depressive disorder does not have a specific stressor onset; rather, the Veteran's depression is secondary to finances "although other issues may also be contributing."

In a May 2014 VA addendum opinion, the examiner clarified that it is less likely than not that the Veteran's unspecified depressive disorder "is specifically related" to his service-connected disabilities.  The examiner explained, "[i]n original exam, there were several possible contributing factors to subsyndromal profile noted with financial stressors presenting as primary issue at time of exam.  There was no supporting evidence of prior treatment for a mental health condition that was considered secondary to SC disability/disabilities."  The examiner further stated that there is no evidence that the Veteran's depression is secondary to his service-connected medical conditions; therefore, "it is 'less likely than not' that the diagnosed 'unspecified depressive disorder' has advanced beyond its expected course as a result of any SC disability or group of disabilities."

VA treatment records dated in December 2014 documented a diagnosis of adjustment disorder with anxiety.  A March 2015 VA psychological consultation note indicated a primary diagnosis of adjustment disorder with anxious mood and a secondary diagnosis of chronic pain.

Pursuant to the Board Remand, the Veteran was afforded a VA psychological examination in June 2016.  The examiner diagnosed the Veteran with unspecified anxiety disorder, which was less likely as not (less than 50 percent probability) began during his military service, is etiologically related to his service, was caused by the service-connected disabilities, or was permanently worsened by the service-connected right knee disabilities.  The examiner explained, "[t]here is no evidence of diagnosis or treatment for anxiety disorder noted in the military treatment records or proximate to his military service."  The examiner continued, "[t]his diagnosis is of more recent origin, namely in the last few years.  Treatment providers make no clear connection between the Veteran's service-connected disabilities and his anxiety."  The examiner noted that "social situation[s] result in considerable stress for the Veteran, and anxiety has been associated with that situation."  The examiner further recognized that the Veteran was diagnosed with unspecified depressive disorder/depressive disorder, NOS, by other treatment providers.  The examiner stated that it is also less likely as not (less than 50 percent probability) that this disorder began during service, is etiologically related to the Veteran's active service, was caused by the service-connected disabilities, or was permanently worsened by the service-connected right knee disabilities.  The examiner explained that depression is not currently diagnosed and the Veteran denies that he is depressed.  The examiner referred to the May 2014 VA addendum opinion, and then indicated that he agreed with the May 2014 VA examiner as to the question of the etiology of the diagnosed depressive disorder.

The Board observes that the June 2016 VA examiner indicated the Veteran's diagnosed anxiety disorder is not secondary to his service-connected disabilities, to specifically include right knee disabilities.  To this end, the Board notes that the Veteran is not service-connected for a right knee disability; as such, the probative value of the June 2016 VA medical opinion is diminished.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion); see also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide one that is adequate for purposes of the determination being made).

Overall, the Board finds that the record supports an award of service connection for an acquired psychiatric disorder as secondary to the Veteran's service-connected disorders.  Critically, given the Veteran's treatment records and the October 2013 medical opinion from Dr. H.G. documenting a causal relationship between the Veteran's psychological diagnoses and his service-connected disorders, the evidence is at least evenly balanced as to whether the psychiatric disorder, to include depressive disorder, is caused by the Veteran's service-connected disabilities.  As Dr. H.G. referenced both causation and aggravation in her opinion, the Board finds that the opinion supports a causal relationship.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection for an acquired psychiatric disorder, to include depressive disorder, secondary to service connected disorders, is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to a TDIU is granted, subject to controlling regulations governing the payment of monetary awards.

Entitlement to service connection for an acquired psychiatric disorder, to include depressive disorder, secondary to service connected disorders, is granted.



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


